IN THE COURT OF APPEALS OF IOWA

                                   No. 20-1279
                              Filed October 6, 2021


IN THE MATTER OF THE ESTATE
OF KEITH DALE SASSEEN, Deceased.

MICHELLE ALM
and D’AN SASSEEN,
      Objectors-Appellants,

vs.

BARBARA SASSEEN,
     Executor-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Wapello County, Myron L. Gookin,

Judge.



       Michelle Alm and D’An Sasseen, beneficiaries of the Estate of Keith

Sasseen, appeal the order overruling their objections to the inventory and final

report of its executor, Barbara Sasseen. AFFIRMED.



       Kyle A. Sounhein and Noah L. Schmall of Lynch Dallas, P.C., Cedar Rapids,

for appellants.

       Richard J. Gaumer of Gaumer, Emanuel, Carpenter & Goldsmith, P.C., and

Michael J. Moreland of Harrison, Moreland, Webber & Simplot, Ottumwa, for

appellee.



       Heard by Bower, C.J., and Greer and Badding, JJ.
                                          2


BADDING, Judge.

       Michelle Alm and D’An Sasseen, beneficiaries of the Estate of Keith

Sasseen, appeal the order overruling their objections to the inventory and final

report of its executor, Barbara Sasseen. Relying upon a premarital agreement

between Keith and Barbara, they contest Barbara’s claim of survivorship rights

with regard to two joint bank accounts. Because Michelle and D’An failed to show

substantial extrinsic evidence to rebut the presumption in favor of finding the

accounts are held in joint tenancy with right of survivorship, we affirm.

I.     Background Facts and Proceedings

       Before marrying in June 2005, Keith and Barbara executed a premarital

agreement. Paragraph 6 of the agreement, titled “Separate Property Interests in

Premarital Assets and Acquisitions,” provided in relevant part that “all assets

belonging to Keith D. Sasseen at the commencement of their contemplated

marriage, and any assets acquired by Keith D. Sasseen during that marriage by

gift, bequest, devise, or descent, shall be and remain his separate property.” The

same provision applied to Barbara’s premarital assets.

       In an attachment to the agreement, Keith disclosed his assets to Barbara,

which included “Savings and Checking accounts” at Wells Fargo Bank totaling

$35,000.00. Keith also listed his estimated retirement income from IPERS, social

security, and investments, although he was not retired at the time of the parties’

marriage. Barbara likewise disclosed her assets to Keith in an attachment to the

agreement. Among her assets were “[s]tock accounts and investments” totaling

$500,000.00. Like Keith, Barbara listed her estimated retirement income from a

John Deere pension and investments.
                                           3


       After marrying, Keith and Barbara went to Wells Fargo and signed a

document entitled “Consumer Account Application for Relationship Change” for

each account. Under “Current Relationship,” each application names Keith as

“sole owner”; under “New Relationship,” each application names Keith as “Prim

JntOr” and Barbara as “Sec JntOr.” Barbara transferred funds from her checking

and saving accounts to the Wells Fargo accounts before closing them. During the

marriage, Keith and Barbara each deposited funds, including income from their

employment, retirement accounts, and investments, into the Wells Fargo accounts

and paid all expenses from them. They did not keep any accounting of the

amounts each contributed and spent.

       Keith died in December 2018. Barbara was appointed as executor of

Keith’s estate in accordance with Keith’s will. In the initial report and inventory,

Barbara listed the Wells Fargo checking and savings accounts as jointly owned

property with surviving spouse. The total value of the accounts at the time of

Keith’s death was over $400,000.00.

       Michelle and D’An, Keith’s daughters, filed objections to the initial report and

inventory and the final report. They claimed that under the terms of the premarital

agreement, they are entitled to initial distributions of the $35,000.00 listed in Keith’s

financial disclosure in the premarital agreement and a $20,910.07 inheritance

Keith received; they concede Barbara is entitled to a distribution of $55,000.00 in

house proceeds.      They asked the court to divide the remaining balance in

proportion to the amount they believe Keith and Barbara contributed to the

accounts during the marriage, with Barbara receiving 46% while they receive the

54% attributable to Keith.
                                            4


         Following trial, the district court overruled and denied Michelle and D’An’s

objections and approved Barbara’s final report. The court found the Wells Fargo

accounts were held in joint tenancy with the right of survivorship. It also found the

premarital agreement did not override Barbara’s survivorship rights.

II.      Scope and Standards of Review

         Our review is de novo. See Est. of Randeris v. Randeris, 523 N.W.2d 600,

604 (Iowa Ct. App. 1994) (stating review of rulings on objections to an executor’s

final report is de novo); see also In re Est. of Serovy, 711 N.W.2d 290, 295 (Iowa

2006) (engaging in de novo review of the district court’s interpretation of a contract

in equitable proceedings). We give weight to the trial court’s findings but are not

bound by them. See In re Est. of Williams, 515 N.W.2d 552, 553 (Iowa Ct. App.

1994).

III.     Analysis

         Michelle and D’An claim the district court erred in (1) determining they failed

in their burden to establish that Keith did not intend to create a right of survivorship

when he added Barbara’s name to the Wells Fargo bank accounts and

(2) concluding the premarital agreement did not override the survivorship aspect

of the joint bank accounts.

         We begin our analysis of the first issue with the basic proposition that bank

accounts held in joint tenancy are not part of an estate and are not devisable by

will. See In re Est. of Kiel, 357 N.W.2d 628, 631 (Iowa 1984); In re Est. of Roehlke,

231 N.W.2d 26, 28 (Iowa 1975). This is due to the nature of joint tenancy property,

which has been described by our supreme court as “property held by two or more

parties jointly, with equal rights to share in the enjoyment of the whole property
                                         5


during their lives, and a right of survivorship which allows the surviving party to

enjoy the entire estate.” In re Est. of Kirk, 591 N.W.2d 630, 634 (Iowa 1999).

      A bank account is held in joint tenancy when it is in two names and

expressly made payable to either or to the survivor. See Roehlke, 231 N.W.2d at

28; accord In re Est. of Lamb, 584 N.W.2d 719, 724 (Iowa Ct. App. 1998). The

question is whether the person establishing the account intended to create a joint

tenancy. See Lamb, 584 N.W.2d at 724. Extrinsic evidence may be admissible to

determine intent. See Petersen v. Carstensen, 249 N.W.2d 622, 625 (Iowa 1977).

              The resulting rule[1] is that a bank deposit in the name of
      alternate payees becomes the property of the surviving payee upon
      the depositor’s death in the absence of extrinsic evidence showing
      that the depositor had a contrary intention. When substantial
      extrinsic evidence is offered in an effort to establish a contrary
      intention, an issue of fact is generated. However, when the evidence
      offered to show a contrary intention is not substantial, a joint tenancy
      exists as a matter of law.

Id.

      Michelle and D’An do not really contest the joint tenancy nature of the bank

accounts. Instead, the question before us focuses on whether Michelle and D’An

offered substantial evidence showing that Keith intended no right of survivorship

when he added Barbara’s name to the Wells Fargo accounts. They argue they

overcame the survivorship presumption with the following evidence: (1) the


1This rule stems from the Petersen court’s interpretation of Iowa Code section
524.806 (2018), which provides in pertinent part:
              When a deposit is made in any state bank in the names of two
      or more individuals, payable to any one or more of them, or payable
      to the survivor or survivors, the deposit, including interest, or any part
      thereof, may be paid to any one or more of the individuals whether
      the others be living or not.
See generally Petersen, 249 N.W.2d at 625 (citing an earlier version of section
524.806).
                                            6


relationship change documents, which do not contain any reference to a right of

survivorship; (2) Michelle’s testimony that Keith intended half of the bank accounts

to go to her and D’An; and (3) the language of the premarital agreement.

       Michelle and D’An’s first argument begs the question. Under the rule set

forth in Petersen, it is not necessary that bank documents specifically reference a

right of survivorship. 249 N.W.2d at 625. Instead, a rebuttal presumption in favor

of survivorship rights is created when a deposit is made in the names of two

individuals, payable to either. Id. That is exactly what the relationship change

documents did here by designating Keith as “Prim JntOr” and Barbara as “Sec

JntOr.” A long-time employee at Wells Fargo testified those designations had the

effect of changing Keith’s accounts to “a joint account, so it’s like a primary joint

secondary, joint/or account.” She explained a “joint/or” account means the account

is “either/or. Somebody passes away, then it would go to the second person on

the account.” See Williams, 515 N.W.2d at 554 (relying in part on testimony from

a bank employee in finding that the presumption of survivorship in a jointly payable

certificate of deposit was not rebutted).

       As for Michelle’s understanding of Keith’s intent, we agree with the district

court that her testimony alone is not substantial evidence of a contrary intent.

Michelle testified as follows:

              Q. When was the first time you learned about the premarital
       agreement? A. Prior to their marriage, my dad had a conversation
       that because it was a third marriage for both of them, third marriage
       for Barb, third marriage for him, late in life marriage coming in with
       separate assets, out of respect to Barb’s family and out of respect
       for my sister and I, it was very important to him that we all knew a
       prenuptial agreement was going to be made so that there would be
       no concerns that assets from either of them would be going to the
       opposite family, and that was respecting . . . both families, and he
                                         7


      informed me that prior to the marriage, there would be a prenuptial
      agreement in place so that—it was supposed to have been followed.
              ....
              Q. . . . Did your father ever explain what he thought the
      premarital agreement did for the division of the [bank] accounts?
              ....
              A. It was my understanding that he thought everything was in
      place and the whole purpose was to avoid this and that it was, as I
      said, from what he explained, half was to go to Barb, half was to be
      split between my sister and I.
              Q. Do you believe that intent is reflected in the premarital
      agreement? A. Yes, I do.

      Michelle admitted that she did not participate in the preparation of the

premarital agreement. And her understanding of the agreement is at odds with

Barbara, who was a participant in its preparation. At trial, Barbara explained the

plan that she and Keith had when they entered into the premarital agreement “was

that what Keith brought to the marriage was going to go to his kids, and what [she]

brought to the marriage was going to go to [her] kids . . . and everything else that

[they] accumulated afterwards would be shared.”

      Michelle and D’An finally rely on the premarital agreement itself, which they

argue shows Keith intended no right of survivorship in the accounts and, relatedly,

overrides any survivorship rights that may have been created by adding Barbara’s

name. They cite paragraph 15 of the agreement, entitled “Discharge of Living

Expenses,” in which Keith and Barbara agreed to establish a joint account to pay

expenses during the marriage. It states:

              The joint living expenses of the parties may be paid from a
      joint account to be established following the marriage into which each
      of the parties may contribute. . . . If any such income so deposited
      in the joint account is from a separate property interest, . . . the
      commingling of said funds shall not be construed to grant the other
      party any right, title or interest in and to said separate property not
      heretofore granted to them.
                                          8


Michelle and D’An argue that Keith added Barbara’s name to his Wells Fargo

accounts to establish the joint account for use during the marriage pursuant to

paragraph 15 but that he intended all of their individual deposits into the account

to remain separate. This interpretation contravenes the language of the provision

and the agreement as a whole.

       Paragraph 15 states that if “income . . . from a separate property interest” is

added to the joint account, it does not change the character of that property

interest. (Emphasis added.) It does not say that all income deposited into the joint

account remains the separate property of the depositor, as Michelle and D’An

seem to contend. The terms of paragraph 15 are in keeping with paragraph 6,

“Separate Property Interests in Premarital Assets and Acquisitions,” which states

that any assets held by the parties at the commencement of the marriage and any

acquired during the marriage “by gift, bequest, devise, or descent”—or any

increase or appreciation of that property or purchase of assets with money derived

from it—would remain separate.

       In contrast, paragraph 7, “Property Interests in Postmarital Assets and

Acquisitions,” states:

              The parties agree that all assets acquired during the marital
       relationship except those described as separate property above [in
       paragraph 6] shall be considered to be acquired as a result of the
       joint effort of the parties and shall be property subject to
       apportionment to the parties by an appropriate court of dissolution in
       the event that dissolution of marriage of the parties is sought by
       either party . . . .

       While some of the deposits into the joint accounts were from the parties’

premarital retirement accounts and investments, paragraph 13, “Interest in
                                          9


Preexisting Retirement and Employee Benefit Packages,” specifically provides

that

        [a]ny preexisting retirement or employee benefit plan held and
        existent by one party prior to the marriage shall be the separate
        property o[f] that party to the extent of the value of said interest as
        of the date of marriage. Any rents, issues, profits, increases,
        appreciation or income from said retirement or employee benefit
        plans may be deemed marital property and subject to division by a
        court of dissolution. It is anticipated that upon retirement, the
        retirement income of the parties shall be used by the parties as they
        shall decide. If any investments of funds from family income are
        made, then such amounts shall be divided as the parties shall
        decide.

(Emphasis added.) Further, paragraph 14, “Property Transfers Between Parties,”

allowed the parties to transfer property to one another, specifically stating: “Neither

party intends by this agreement to limit or restrict in any way the right to receive

any such transfer, conveyance, devise or bequest from the other after the parties’

marriage.” See Coffman v. Adkins, 338 N.W.2d 540, 542 (Iowa Ct. App. 1983)

(interpreting a similar provision in a premarital agreement as allowing the

decedent’s transfer of certificates of deposit and bank accounts into joint tenancy

with a right of survivorship). This paragraph gave the parties the right to make any

transfer of their property they desired. Id. at 543 (“By transferring monies into joint

tenancy with his wife, [decedent] exercised this right consistently with the

provisions of the antenuptial agreement.”).

       These provisions are consistent with Barbara’s understanding of the

premarital agreement—that anything acquired before the marriage would remain

separate property (regardless of its commingling with other assets) and any assets

acquired during the marriage would be shared equitably. The parties’ use of the

joint accounts is also consistent with the premarital agreement as a whole. At oral
                                         10


argument, Barbara contended that paragraph 15 was meant to allow the parties to

make deposits from their premarital retirement accounts and investments into a

joint account without converting those assets into marital property. That is exactly

what the parties did during the marriage. Barbara testified that each year, she and

Keith would withdraw a certain amount from their investment accounts and make

a deposit into their joint accounts, which they would then use throughout the year.

At Keith’s death, those investment accounts went to his daughters.2 Accepting

Michelle and D’An’s interpretation of the premarital agreement would require us to

find that all of the income the parties earned during their marriage remained their

separate property. That is not what the agreement says or what the parties

intended.

       Michelle and D’An failed to provide substantial extrinsic evidence to show

Keith intended no right of survivorship with regard to the Wells Fargo accounts.

Rather, the premarital agreement reflects Barbara’s understanding that the parties

would share in the proceeds of their joint efforts during their marriage while keeping

the assets accumulated before their marriage separate and preserved for their

families. Nothing in the agreement “overrides” the right of survivorship in the joint

bank accounts. See Peet v. Monger, 56 N.W.2d 589, 596 (Iowa 1953) (finding a

joint tenancy deed with right of survivorship “could stand together” with a premarital




2 In line with this understanding, Barbara testified at trial that she was not making
any claim to the $35,000.00 that was in Keith’s Wells Fargo account before the
marriage or to a $20,910.07 inheritance Keith received during the marriage, both
of which were deposited into the joint accounts. Although the district court did not
give effect to this agreement in its ruling, Michelle and D’An have not raised that
as an issue on appeal.
                                          11


agreement, which gave the wife the “right to lessen some of her rights under the

contract and to keep other rights in full force”).

       Because the accounts are in joint tenancy with the right of survivorship, they

pass to Barbara and are not part of the estate. We therefore affirm the ruling

overruling and denying the objections to the inventory and final report.

       AFFIRMED.